Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 5, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  128338                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  JAMES NORBERT GREEN,                                                                                 Robert P. Young, Jr.
           Plaintiff-Appellant,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 128338
                                                                    COA: 250706
                                                                    Oakland CC: 2002-044342-CZ
  PROVIDENCE MEDICAL CENTER,
  GARY MARCH, MARY ANN KRIER,
  and BRENDA DUNHAM,
            Defendants-Appellees.
  _________________________________________/

               On order of the Court, the application for leave to appeal the February 17,
  2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are
  not persuaded that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 5, 2005                    _________________________________________
           l1128                                                               Clerk